Mr. Justice Aldrey
delivered the opinion of the court.
Francisco Villegas de Jesus was charged with having registered as a voter in the precinct of Guaynabo of the district of Bio Piedras for the election of November 2, 1920, knowing that on that date he would not be twenty-one years old.
On appeal by the defendant from the judgment convicting him of a violation of section 162 of the Penal Code the Fiscal of this court approved the appellant’s prayer for a reversal of the judgment and his acquittal.
The evidence examined at the trial shows that the prosecution presented a certificate of birth of Francisco de Jesús. *11Villegas according to which, he was not twenty-one years old on the day of the election, the fact being, however, that the complaint is not against Francisco de Jesús Villegas, but against Francisco Villegas de Jesús, and although perhaps the same person may be referred to because the defendant changed'the order of his surnames upon registering, nevertheless, as no evidence was produced tending to show that the same person is meant, we must conclude that it was not proved at-the trial that the appellant, Francisco Villegas de Jesús, who registered as a voter in the precinct of G-uaynabo, was not twenty-one years old on the day of the election, for the certificate put in evidence by the district attorney refers on its face to another person whose father’s surname was Jesús and whose mother’s ivas Villegas, considering that in this country the first surname used is that of the father and the second that of the mother.
The judgment appealed from must be reversed and the defendant acquitted.

Reversed.

Chief Justice Hernández and Justices Wolf, Del Toro and Hutchison concurred.